DETAILED ACTION
This final action is in response to Remarks filed on 08/16/2021.
Claims 1, 3-11, 14-20 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed on 08/16/2021 have been fully considered but they are not persuasive. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 101, examiner respectfully withdraws the abstract idea rejection. Examiner has withdrawn the USC 101 rejection for an abstract idea in view of the most recently filed amendments and applicant’s remarks with respect to integration of a practical application.

Regarding 103, applicant argues that the combination of Littrell-Cho-Gailis does not teach the amended limitations because neither Cho-Gailis discloses peer clients sharing information with each other so that each client is storing all of the events generated by the demand server while only the recipient clients communicate directly with the server and/or peer clients receiving information about events generated by the demand server through each other until each client is storing all of the events generated (page 10).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Cho ¶0039, ¶0067, ¶0075, and ¶0115-¶0116 explicitly discloses the concept of a demand response server in connection with a plurality of peer clients for communicating DR events wherein the demand response server may not directly communicate with each peer client. For example, a server is in communication with peer clients for receiving data and/or content wherein a specified or designated peer client directly communicates with the server and not all peer clients.
Gailis ¶0019-¶0020, ¶0028, and ¶0033-¶0034 explicitly discloses the concept communicating requested events that are missing from a client’s list of event data. For example, when event data is determined missing from a first client, the first client may request the event data directly from a second client in which the second client pushes the requested missing event data to the first client.
The combination of Littrell-Cho-Gailis discloses the concept of a demand response system communicating with a plurality of peer clients wherein the set of peer client may share information between each other in which if event data is indicated as missing from one peer client, then another peer client will push the missing event data to that peer client.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 9, 11, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411).

Regarding claim 1, Littrell teaches a method comprising: 
communicating with a demand response application server according to peer data describing a set of peer clients associated with the demand response application server [Littrell ¶0023, ¶0039, ¶0043, and ¶0046: the demand response system utilizes customer information to identify devices associated with consumers relating to demand response events/requests], 
and how the set of peer clients communicate with one another [Littrell ¶0024, ¶0029, ¶0039-¶0040, and ¶0042: the customer information describes a plurality of consumers associated with a plurality of customers who are subscribed to a demand response program and how components associated with the consumers communicate with each other]; and
receiving announcement data describing a set of events specified by the demand response application server [Littrell ¶0023-¶0024 and ¶0029-¶0030: the demand response system generates and transmits notifications to customers relating to the demand response events],
the set of events including at least a first event and a second event [Littrell ¶0023, ¶0027 and ¶0043: the demand response events may include one or more demand response events].
However, Littrell does not explicitly teach the peer data configured such that a subset of the peer clients directly communicate with the demand response application server and the demand response application server does not directly communicate with each of the set of peer clients; and transmitting beacon data describing events in the announcement data by a first client to a second client included in the set of peer clients such that the second client is capable of transmitting beacon data to a third client included in the set of peer clients; receiving, by the first client from the second client, a first request for information about the second event, the first request generated based on the second event not being stored in the second client, and the first request excluding the first event based on the first event being 
Cho teaches the peer data configured such that a subset of the peer clients directly communicate with the demand response application server [Cho ¶0075 and figure 1: P1 (peer 10) is a peer client that is directly connected to the server; Cho ¶0115 and ¶0124: each peer has report messages including distance information such as hop count], and 
the demand response application server does not directly communicate with each of the set of peer clients [Cho ¶0067, ¶0075, and figures 1 & 5: P3 (peer 30) is a peer client that is not directly connected to the server, thus P3 indirectly communicates with the server via P1]; and
determining peer data configured to reduce processing and bandwidth loads for the demand response application server [Cho ¶0034, ¶0092, ¶0115, and ¶0172: the tracker server receives peer report messages (peer data) comprising current distance information (hop count) and capacity information of an uplink channel form a terminal included in the peer list; furthermore, this peer data reduces the channel capacity (bandwidth) associated with the peer and the server by arranging the peer closer to the server in which reduces the delay time of peers in the network].
Cho ¶0039, ¶0179, and figure 13B further teaches that a merge notification message is generated describing an move event for P3 and P4 in which the merge notification message is delivered to P1 and then P1 sends the merge notification message to P3 and P4 wherein the merge notification message informs P3 and P4 to disconnect from the network of the old seed server and move to the network of the new seed server, thus Cho discloses clients receiving announcement data describing a set of events specified by the demand response application server.
Cho ¶0020, ¶0027, and figure 1 further teaches that a list of push events, thus Cho discloses a set of events including at least a first event and a second event.


A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes the peer-to-peer technology in which a user node operates as a server to provide contents by sharing the load of a server which reduces the resource burden of the server as explained in ¶0006 of Cho.
However, Littrell-Cho does not explicitly teach transmitting beacon data describing events in the announcement data by a first client to a second client included in the set of peer clients such that the second client is capable of transmitting beacon data to a third client included in the set of peer clients; receiving, by the first client from the second client, a first request for information about the second event, the first request generated based on the second event not being stored in the second client, and the first request excluding the first event based on the first event being stored in the second client; and transmitting information about the second event to the second client such that the second client is capable of subsequently responding to a second request from the third client to transmit information about the second event to the third client, the second request generated based on the second event not being stored in the third client, and the second request excluding the first event based on the first event being stored in the third client.
Gailis teaches transmitting beacon data describing events in the announcement data by a first client to a second client included in the set of peer clients such that the second client is capable of transmitting beacon data to a third client included in the set of peer clients [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: a plurality of servers transmits push event identifiers associated with push events to a client computer]; 

the first request generated based on the second event not being stored in the second client, and the first request excluding the first event based on the first event being stored in the second client [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: a client’s list of push event identifiers is compared to a server’s list (another client’s list) to determine any missing push events that the client has not yet received in which invokes a request for the missing event]; and 
transmitting information about the second event to the second client such that the second client is capable of subsequently responding to a second request from the third client to transmit information about the second event to the third client [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: if missing push events are identified, the missing push events are requested and sent to the client from any server (client) that contains the missing push event], 
the second request generated based on the second event not being stored in the third client, and the second request excluding the first event based on the first event being stored in the third client [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: a client’s list of push event identifiers is compared to a server’s list (another client’s list) to determine any missing push events that the client has not yet received in which invokes a request for the missing event].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho with the teachings of Gailis in order to incorporate transmitting beacon data describing events in the announcement data by a first client to a second client included in the set of peer clients such that the second client is capable of transmitting beacon data to a third client included in the set of peer clients; receiving, by the first client from the second client, a first request for information about the second event, the first request generated based on the second event not being stored in the second client, and the first request excluding the first event based on the first event being stored in the second client; and transmitting information about the second event to the second client such that the second client is capable of subsequently responding to a second request from the third client to transmit information 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that solves deliverability issues in polling push messages wherein identifiers and timestamps assigned to push events allows a server to determine which events a client has not yet received as explained in ¶0039 of Gailis.

Regarding claim 11, this claim does not teach or further define over the limitations in claim 1. Therefore, claim 11 is rejected for the same reasons as set forth in claim 1. 

Regarding claim 3, Littrell-Cho-Gailis teaches the method of claim 1.
Gailis further teaches wherein the beacon data includes a flag including data that is used for determining which client from the set of peer clients is in possession of the event not included in the set of events described by the announcement data [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: the push event includes an identifier (flag) in which is used for determining any missing push event from the set]. The same rationale applies as in claim 1.

Regarding claim 9, Littrell-Cho-Khanna teaches the method of claim 6.
Cho further teaches wherein sending the response beacon data comprises sending the response beacon data to at least one of the set of peer clients and not all of the set of peer clients [Cho ¶0067, ¶0075, and ¶0116: data/messages may be sent to some but not all of the peers]. The same rationale applies as in claim 1.

Regarding claim 19, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 19 is rejected for the same reasons as set forth in claim 9. 


Regarding claim 14, Littrell-Cho-Gailis teaches the method of claim 11.
Gailis further teaches wherein the beacon data includes information indicative of which peer clients of the plurality of peer clients has information about the DR event described by the beacon data [Gailis ¶0019-¶0021, ¶0028-¶0030, and ¶0033-¶0035: the push event includes an identifier (flag) in which is used for determining push events from the set]. The same rationale applies as in claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411) in view of Choi et al. (8359470).

Regarding claim 4, Littrell-Cho-Gailis teaches the method of claim 1.
However, Littrell-Cho-Gailis does not explicitly teach wherein the beacon data is encrypted using a public key to allow the first client to determine that the beacon data is authentic.
Choi teaches wherein the beacon data is encrypted using a public key to allow the first client to determine that the beacon data is authentic [Choi column 3 lines 27-43 and column 6 lines 22-61: the data is encrypted using a public key to validate that the data is authentic].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho-Gailis with the teachings of Choi in order to incorporate wherein the beacon data is encrypted using a public key to allow the first client to determine that the beacon data is authentic.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that ensures security by utilizing a public encryption key in which allows a user to validate received data as explained in column 6 lines 22-61 of Choi.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411) in view of Nadooshan et al. (20100272266).

Regarding claim 5, Littrell-Cho-Gailis teaches the method of claim 1.
Littrell further teaches wherein the event of the set of events corresponds to the energy management program [Littrell ¶0009, ¶0016, ¶0024, and ¶0044: a demand response program (energy management program) is implemented wherein energy management messages/events are transmitted and received at network devices of customers subscribed to the demand response program]; and
generating response beacon data [Littrell ¶0017, ¶0021, ¶0025, ¶0030, and ¶0036: the meter monitoring system receives energy consumption measurements associated with consumers which are in response to demand response event requests].
Cho further teaches sending a signal indicative of participation in an energy management program [Cho ¶0068-¶0069, ¶0072, and figure 1: a join request is sent from peers to participate in the network for the streaming service]. The same rationale applies as in claim 1.
However, Littrell-Cho-Gailis does not explicitly teach receiving a secret key corresponding to the energy management program; in response to a determination to participate in an event of the set of events described by the announcement data, generating response beacon data that is indicative of participation in the event, encrypting the response beacon data using the secret key corresponding to the energy management program; and sending the response beacon data.
Nadooshan teaches receiving a secret key corresponding to the energy management program [Nadooshan ¶0005-¶0006, ¶0042, and ¶0044: a shared secret key is transmitted to a plurality of users in response to enrollment requests from users for registering with the key manager for access to resources (services)];
in response to a determination to participate in an event of the set of events described by the announcement data, generating response beacon data that is indicative of participation in the event [Nadooshan ¶0034-¶0035, ¶0042, and ¶0044: a request/response mechanism is utilized in which response data is generated in response to a request/event];
encrypting the response beacon data using the secret key corresponding to the energy management program [Nadooshan ¶0034-¶0035, ¶0042, and ¶0044: the data is encrypted with the shared secret key]; and 

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho-Gailis with the teachings of Nadooshan in order to incorporate receiving a secret key corresponding to the energy management program; in response to a determination to participate in an event of the set of events described by the announcement data, generating response beacon data that is indicative of participation in the event, encrypting the response beacon data using the secret key corresponding to the energy management program; and sending the response beacon data.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes an improved secret sharing technique that provides additional flexibility and further allows for sharing a secret key among a number of users as explained in ¶0001 and ¶0003 of Nadooshan.

Regarding claim 15, this claim does not teach or further define over the limitations in claim 5. Therefore, claim 15 is rejected for the same reasons as set forth in claim 5. 

Regarding claim 6, Littrell-Cho-Gailis teaches the method of claim 1.
Littrell further teaches sending the response beacon data to one or more of the set of peer clients according to the peer data [Littrell ¶0017, ¶0021, ¶0025, ¶0030, and ¶0036: the meter monitoring system receives energy consumption measurements associated with consumers which are in response to demand response event requests]. 
Cho further teaches data that is indicative of participation in the event in an energy management program [Cho ¶0068-¶0069, ¶0072, and figure 1: a join request is sent from peers to participate in the network for the streaming service]. The same rationale applies as in claim 1.



Nadooshan teaches in response to a determination to participate in an event of the set of events described by the announcement data, generating response beacon data that is indicative of participation in the event [Nadooshan ¶0034-¶0035, ¶0042, and ¶0044: a request/response mechanism is utilized in which response data is generated in response to a request/event];
sending the response beacon data to one or more of the set of peer clients according to the peer data [Nadooshan ¶0034-¶0035, ¶0042, and ¶0044: the encrypted data is passed so that it can be utilized for any subsequent communication].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho-Gailis with the teachings of Nadooshan in order to incorporate in response to a determination to participate in an event of the set of events described by the announcement data, generating response beacon data that is indicative of participation in the event; and sending the response beacon data to one or more of the set of peer clients according to the peer data.
A person of ordinary skilled in the art would have been motivated to make such modification because it utilizes an improved secret sharing technique that provides additional flexibility and further allows for sharing a secret key among a number of users as explained in ¶0001 and ¶0003 of Nadooshan.

Regarding claim 16, this claim does not teach or further define over the limitations in claim 6. Therefore, claim 16 is rejected for the same reasons as set forth in claim 6. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411) in view of Nadooshan et al. (20100272266) in view of Shuey et al. (20080144548).

Regarding claim 7, Littrell-Cho-Gailis-Nadooshan teaches the method of claim 6.
However, Littrell-Cho-Gailis-Nadooshan does not explicitly teach the method further comprising sending the response beacon data to two or more peer clients of the set of peer clients according to the peer data such that a redundancy of the response beacon data exists among the set of peer clients.
Shuey teaches sending the response beacon data to two or more peer clients of the set of peer clients according to the peer data such that a redundancy of the response beacon data exists among the set of peer clients [Shuey abstract, ¶0008, ¶0098, and ¶0112: data is transmitted to each node in order to provide an optimum level of redundancy and throughput in the network].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho-Gailis-Nadooshan with the teachings of Shuey in order to incorporate sending the response beacon data to two or more peer clients of the set of peer clients according to the peer data such that a redundancy of the response beacon data exists among the set of peer clients..
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique for optimizing redundancy and throughput thereby increasing available network bandwidth and performance  as explained in ¶00098 of Shuey.

Regarding claim 17, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 17 is rejected for the same reasons as set forth in claim 7. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411) in view of Nadooshan et al. (20100272266) in view of Dublin et al. (20130279410).




Regarding claim 8, Littrell-Cho-Gailis-Nadooshan teaches the method of claim 6.
However, Littrell-Cho-Gailis-Nadooshan does not explicitly teach wherein sending the response beacon data comprises sending the response beacon data to a lowest-hop-count peer client of the set of peer clients, the lowest- hop-count peer client having the lowest hop count relative to the DR application server.
Dublin teaches wherein sending the response beacon data comprises sending the response beacon data to a lowest-hop-count peer client of the set of peer clients, the lowest- hop-count peer client having the lowest hop count relative to the DR application server [Dublin ¶0009, ¶0064, ¶0074, and ¶0166: data is transmitted to each node to the node that has the lowest hop count, thus the data is transmitted to the node that is the closest to the gateway].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho-Khanna-Nadooshan with the teachings of Dublin in order to incorporate wherein sending the response beacon data comprises sending the response beacon data to a lowest-hop-count peer client of the set of peer clients, the lowest- hop-count peer client having the lowest hop count relative to the DR application server.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that assigned each node to the lowest appropriate hop count, thereby ensuring that hop counts are set according to the closest gateway as explained in ¶0064 of Dublin.

Regarding claim 18, this claim does not teach or further define over the limitations in claim 8. Therefore, claim 18 is rejected for the same reasons as set forth in claim 8. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Littrell (20120245749) in view of Cho et al. (20110060798) in view of Gailis et al. (20140344411) in view of Khanna et al. (20140089619).


Regarding claim 10, Littrell-Cho-Gailis teaches the method of claim 1.
Littrell additionally teaches the method further comprising: receiving, by a first client included in the set of peer clients, second beacon data describing second events received by a third client included in the set of peer clients [Littrell ¶0023-¶0024 and ¶0029-¶0030: customers receive notifications relating to demand response events from the demand response system]. 
However, Littrell-Cho-Gailis does not explicitly teach determining that the second beacon data describes a particular event that is included in the set of events described by the announcement data and in response to the determination that the second beacon data describes the particular event that is included in the set of events described by the announcement data, disregarding a description of the particular event of the second beacon data.
Khanna teaches determining that the second beacon data describes a particular event that is included in the set of events described by the announcement data [Khanna ¶0049 and ¶0056: the data may described an data item already stored in the data set; and 
in response to the determination that the second beacon data describes the particular event that is included in the set of events described by the announcement data, disregarding a description of the particular event of the second beacon data [Khanna ¶0049 and ¶0056: in response to determining that the data item is already stored, it is deleted or disregard from the data set]. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Littrell-Cho with the teachings of Khanna in order to incorporate determining that the second beacon data describes a particular event that is included in the set of events described by the announcement data and in response to the determination that the second beacon data describes the particular event that is included in the set of events described by the announcement data, disregarding a description of the particular event of the second beacon data.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows for efficiently routing traffic based on nodes being updated with current network information as explained in ¶0021 of Khanna.

Regarding claim 20, this claim does not teach or further define over the limitations in claim 10. Therefore, claim 20 is rejected for the same reasons as set forth in claim 10. 


Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walter et al; US 20120197457 A1: APPROACH FOR MANAGING DISTRIBUTION OF AUTOMATED DEMAND RESPONSE EVENTS IN A MULTI-SITE ENTERPRISE.

Katz; US 20110138028 A1: Managing Networking Events.

Montalvo; US 20120065805 A1: METHOD AND SYSTEM FOR FULLY AUTOMATED ENERGY MANAGEMENT.

Imhof; US 20120323393 A1: AUTOMATED DEMAND RESPONSE GATEWAY.

Hebert; US 20080256172 A1: TRACING OF COLLABORATIVE WORKFLOWS.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616. The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLIFTON HOUSTON/             Examiner, Art Unit 2453   

/DHAIRYA A PATEL/             Primary Examiner, Art Unit 2453